Citation Nr: 1739770	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-09 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 2006 to December 2009, including service in Afghanistan from July 2008 to May 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Togus, Maine Department of Veterans Affairs (VA) Regional Office (RO).  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

This case was previously before the Board in March 2015 and June 2016 when, in part, the matter was remanded for further development.  

The June 2016 Board remanded included the issues of service connection for radiculopathy of the right and left lower extremity.  An April 2017 rating decision granted service connection for radiculopathy of the right and left lower extremity (sciatic and femoral nerve).  Thus, the matter is no longer on appeal.  

Finally, the Board notes that in May 2013, the Veteran's attorney withdrew representation of the Veteran in his appeal.  There is no evidence of new representation, and it is therefore indicated on the preceding page that the Veteran has no representation.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that the Veteran's post-service employment history is clear until May 2013 when the evidence shows that the Veteran was employed as a chef.  See, e.g., August 2013 VA Form 21-8940 (wherein the Veteran indicated he last worked full-time as a chef in May 2013); see also October 2013 VA Form 21-4192 (wherein a former employer, Lions Pride, indicated the Veteran last worked in May 2013 as a cook).  However, after May 2013, the Veteran's employment history is very unclear.  See, e.g., August 2013 VA Form 21-8940 (indicating the Veteran was enrolled in college); September 2013 VA treatment record (noting the Veteran was in school studying business management); cf.  July 2014 VA treatment record (noting the Veteran works in landscaping and starting a new job in a week at a restaurant as a chef); March 2016 VA treatment record (noting the Veteran was employed as a chef at Fuel); May 2016 VA treatment record (noting the Veteran was employed as a chef); November 2016 VA Social Work and Industrial Survey (noting the Veteran was last employed for one day/month in 2016, but also noted he was currently employed full-time as a chef).  

The Board's March 2015 remand instructions requested, in part, that the Veteran be provided and complete and return a VA Form 21-8940.  A letter was mailed to the Veteran requesting he complete and return a VA Form 21-8940 in April 2015.  However, due to confusion over the Veteran's address, in February 2016, the Veteran reported he was unsure if he had received the letter, and confirmed his current address.  See February 2016 VA Form 27-0820.  The April 2015 letter was therefore re-mailed to the Veteran in February 2016; no response was received.  The Board's June 2016 remand instructions again requested that the Veteran be provided a VA Form 21-8940 for completion and return to VA.  In August 2016 correspondence, the Veteran updated his address through a telephone conversation with VA.  See August 2016 VA Form 27-0820.  Thereafter, in August 2016, another letter was mailed to the Veteran requesting that he complete and return an enclosed VA Form 21-8940.  Again, there has been no response to this letter.  Due to the confusion as to the Veteran's employment (and education) since May 2013, the Veteran should be provided a final opportunity to submit and return a VA Form 21-8940 to provide necessary and critical information as to his appeal.  

The Veteran is instructed that while VA has a statutory duty to assist him in developing evidence pertinent to his claim, the Veteran also has a duty to assist and cooperate with the VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Continued failure to assist and cooperate with VA by failure to provide the requested information will result in the claim being considered abandoned.  See Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158); Wamhoff v. Brown, 8 Vet. App. 517, 521-22 (1996) (when an appellant does not furnish the requested evidence within the specified one year of the request, the RO is required, by VA regulations, to consider the claim abandoned).  

Finally, the Board notes that the June 2016 Board instructions requested the RO obtain a vocational opinion or social and industrial survey as to the Veteran's ability to engage in employment.  A Social Work and Industrial Survey was obtained in November 2016.  After review of the November 2016 Social Work and Industrial Survey, the Board finds that it is woefully inadequate.  First, the report contradicts itself as it says that the Veteran was last employed in 2016, but later says that the Veteran was currently employed full-time as a chef.  Secondly, in stating the Veteran was last employed in 2016, the report states that he was employed for one day and also that he was employed for one month, which cannot both be true.  Finally, the opinion as to the effect of the Veteran's service-connected disabilities and their impact on employment was provided prior to the Veteran being awarded service connected for radiculopathy of the right and left lower extremity, and therefore the opinion did not consider the impact of the Veteran's service-connected right and left lower extremity radiculopathy on employability.  As the last examination regarding the Veteran's service-connected PTSD, right shoulder, and lumbar strain was in November 2013, the Veteran should be provided a contemporaneous VA examination(s) to determine the current severity of his service-connected disabilities and whether they render him unable to secure or follow a substantially gainful occupation considering his specific educational and work experience background.  

Accordingly, the case is REMANDED for the following action:

1. The RO should associate with the claims file outstanding VA treatment records dated since September 2016.  Any additional records identified during the course of the remand should be obtained.  

2. Again request clarification from the Veteran regarding his work and educational history, particularly since May 2013, by providing him an Application for Increased Compensation Based on Unemployability, VA Form 21-8940, and instruct him that he must submit the form.  

The letter to the Veteran should inform him of 38 C.F.R. § 3.158(a), and that further failure to assist VA will result in the claim being considered abandoned.  

3. Then, after conducting any other development deemed appropriate, including VA examinations, readjudicate the Veteran's TDIU claim.  If the benefit sought on appeal is not granted, issue the Veteran a Supplemental Statement of the Case and provide the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

